Citation Nr: 0328494	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  03-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to July 2, 1984 
for the grant of service connection for dermatophytosis of 
the feet.

2.  Entitlement to an evaluation in excess of 10 percent for 
dermatophytosis of the feet (athlete's foot).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to May 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in New 
York, New York, which granted the veteran's claim of 
entitlement to service connection for dermatophytosis of the 
feet (athlete's foot), evaluated as 10 percent disabling 
effective July 2, 1984.  

The Board notes that the veteran presented for a Travel Board 
hearing before the undersigned Veterans Law Judge in April 
2003; a transcript of the proceedings is of record.  


FINDINGS OF FACT

1.  The veteran filed an original claim of entitlement to 
service connection for a skin disorder of the feet on July 2, 
1984; that claim was denied in a November 1984 RO decision.  
The veteran was notified of the decision and his appellate 
rights by letter dated November 16, 1984, but did not appeal.  

2.  Subsequent to receipt of service sick reports, service 
connection for skin disease of the feet was established 
effective July 2, 1984, in a March 2001 rating decision of 
the RO.

3.  No communication prior to July 2, 1984, can be reasonably 
interpreted as a claim for service connection for skin 
disease of the feet, including dermatophytosis and athlete's 
foot.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
July 2, 1984, for the grant of service connection for 
dermatophytosis of the feet (athlete's foot) have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002)).

It is significant to note that the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
also requires that the veteran be adequately notified of the 
information that he needs to submit in support of his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, ___ 
F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 2003).  In this 
case, the veteran was notified of the provisions of the VCAA, 
including VA's duty to assist, and the evidence needed to 
support his claims of entitlement to an earlier effective 
date for the grant of service connection and a higher 
evaluation for the service-connected skin disease of the feet 
in correspondence from the RO dated in June 2002.  

In addition, the Board finds there are no factual matters in 
dispute in the present appeal and the law is determinative of 
the issue at hand.  The veteran does not assert that he 
submitted an application earlier than July 2, 1984.  He 
contends, in essence, that the effective date of his award of 
service connection for athlete's foot should date back to its 
incurrence in service.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for additional notice or 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA and delays in the final 
determination, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated that the VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

II.  Factual Background and Discussion

The veteran filed a claim seeking service connection for a 
skin condition of the feet on July 2, 1984.  The RO issued a 
decision in November 1984, which denied the veteran's claim.  
The veteran was notified of the decision and his appellate 
rights by letter dated November 16, 1984; the veteran did not 
appeal.  Therefore, the November 1984 decision became final.  
38 U.S.C.A. §§ 7105, 7104 (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2003).  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The RO denied the veteran's claim in November 1984 because 
there were no service medical records to demonstrate that the 
veteran's athlete's foot was incurred in service.  In May 
1996 the National Personnel Records Center (NPRC) in St. 
Louis, Missouri certified that the veteran's service medical 
records had been destroyed by fire in their facility in 1973.  
In June 1998 the RO received copies of the sick reports for 
the veteran's unit for the period from August 1945 to 
February 1946, which indicated that the veteran had been 
treated for some unspecified condition.  In a March 2001 
decision the RO reconsidered the original claim on the basis 
of the supplemental report from the service department and, 
giving the veteran the benefit-of-the-doubt, service-
connection was granted for dermatophytosis of the feet, 
effective July 2, 1984, the date of his original claim.  
38 C.F.R. § 3.156(c) (2003).

The veteran has expressed disagreement as to the effective 
date and, as will be discussed in the remand portion of this 
decision, the assigned rating.  He contends that the 
effective date of service connection should date back to his 
time in service when the condition was first manifest.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2003).  The date of receipt 
shall be the date on which a claim, information or evidence 
was received in the VA.  38 U.S.C.A. § 101(30); 38 C.F.R. 
§ 3.1(r) (2003).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2003).  

In the present case, the veteran filed his initial claim of 
entitlement to service connection July 2, 1984.  Absent 
evidence of a prior received claim, no earlier effective date 
may be assigned.  38 C.F.R. § 3.400.  There is no evidence in 
the record, prior to the formal claim received by the RO in 
July 1984, that indicates any intent on the part of the 
veteran to apply for benefits or in any way specifically 
identified "the benefit sought" (i.e., entitlement to 
service connection for athlete's foot) as is required by § 
3.155(a).  See Dunson v. Brown, 4 Vet. App. 327, 329-330 
(1993).  Thus, even if his original claim had been granted, 
there would have been no legal basis for an effective date 
earlier than the date of VA's receipt thereof, which was July 
2, 1984.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board notes that applicable statutory and regulatory 
provisions require that VA look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits.  In particular, VA is 
required to identify and act upon informal claims for 
benefits.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a).  See also Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  As noted above, an informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

Although the veteran's condition was incurred in service, 
there is no record of any communication prior to July 2, 
1984, that can reasonably be interpreted as a claim.  38 
C.F.R. § 3.155(a).  

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that, while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  

No correspondence prior to July 2, 1984, can be considered a 
claim-formal or informal-because the veteran did not identify 
the benefit sought (i.e., service connection for a skin 
disorder of the feet).  

In view of the foregoing, the effective date assigned by the 
RO, based upon the receipt of the veteran's initial claim for 
service connection for a skin condition of the feet, was 
correct under the facts and law of this case.


ORDER

An effective date prior to July 2, 1984, for the grant of 
service connection for dermatophytosis of the feet (athlete's 
foot) is denied.


REMAND

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See VCAA § 3(a) (now codified at 38 
U.S.C. § 5103A (West 2002)).

The Board notes that during his Travel Board hearing before 
the undersigned Veterans Law Judge the veteran testified that 
he is continuing to receive treatment at the VA St. Albans 
Extended Care Center in St. Albans, Queens.  The current 
record only contains treatment records up until October 1997.  
There is no indication that the RO attempted to obtain 
records from 1997 to the present and that such records either 
do not exist or that further efforts to obtain them would be 
futile.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the matter on appeal is remanded for the 
following actions:

1.	The RO must review the veteran's claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

2.	The RO should should obtain any and all 
outpatient treatment records pertaining to 
the veteran from the VA Extended Care 
Center in St. Albans for the period from 
1997 to the present.  

3.	If the benefit sought on appeal remains denied, 
the veteran and his representative should be 
furnished a supplemental statement of the case, 
which contains notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



